DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 9/16/2020, which are further based on 8/24/2020.  Claims 1, 8-10, 12, 13, 17, 18, 20, and 21 are pending where claims 1, 8-10, 12, 13, 17, 18, 20, and 21 were previously presented; claims 2-7, 11, 14-16, 19, 22, and 23 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.
 
35 USC § 101
Each of the individual independent claims that had a 35 USC 101 rejection in the previous Office Action have been amended to incorporate limitations from dependent claims that were indicated as containing subject matter significantly more than the abstract idea.  As such, the respective 35 USC 101 rejections have been withdrawn for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Procopio [US 8,458,196] in view of Troy et al [US 2006/0248076 A1], Zhang et al [US 2006/0059121 A1], and Adamic et al [US 2006/0112105 A1].
With regard to claim 13, Procopio teaches a computer-implemented subject-based ranking determining system comprising: at least one processor configured to execute computer-readable instructions (see Figure 5), 
wherein the at least one processor comprises: an evaluator configured to evaluate a writer that creates content of a corresponding subject for each subject based on the corresponding subject (see Figure 4; col 12, lines 53-67; the system can evaluate writers that create content based on the corresponding subjects they create).
Procopio does not appear to explicitly teach evaluate a reader that consumes the content of the corresponding subject for each subject based on the corresponding subject, wherein the evaluating of a reader comprises searching for a professional reader for the corresponding subject, wherein a reader is deemed to be a professional reader for the corresponding subject based on at least one of: (i) the number of positive feedbacks input from the reader related to the corresponding subject, and (ii) the number of significant documents among which the reader has input positive feedback; a search conductor configured to provide a search result in which an evaluation result of the writer on a subject corresponding to a query from a user is applied to a content ranking in response to input of the query, wherein the user is different from the reader, and wherein the at least one processor further comprises: a subject classifier configured to calculate a score by subject for each piece of content using a subject classification learning model, wherein the subject classifier is configured to calculate a score by 
Troy teaches a search conductor configured to provide a search result in which an evaluation result of the writer on a subject corresponding to a query from a user is applied to a content ranking in response to input of the query (see paragraphs [0057], [0060], and [0061]; the system can submit queries and receive search result documents that can be presented to the user where the author’s evaluation is considered when determining final document score/rank).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio to utilize a user’s interest in various topics to return document results related to topics as taught by Troy in order to return the content information that a user desires while also updating the results to reflect author evaluation information so that noise documents that aren’t useful for the topics aren’t presented to the user first thereby enhancing the user’s trust in the relevancy of returned results by returning top-ranked results that are associated with quality and trusted authors on the query subject/topic.
Procopio in view of Troy do not appear to explicitly teach evaluate a reader that consumes the content of the corresponding subject for each subject based on the corresponding subject, wherein the evaluating of a reader comprises searching for a professional reader for the corresponding subject, wherein a reader is deemed to be a professional reader for the corresponding subject based on at least one of: (i) the 
Adamic teaches evaluate a reader that consumes the content of the corresponding subject for each subject based on the corresponding subject, wherein the evaluating of a reader comprises searching for a professional reader for the corresponding subject, wherein a reader is deemed to be a professional reader for the corresponding subject based on at least one of: (i) the number of positive feedbacks input from the reader related to the corresponding subject, and (ii) the number of significant documents among which the reader has input positive feedback (see paragraphs [0030]-[0032]; the system can determine experts/professionals based on evaluations including evaluations associated with the reading documents about the subject such as the greatest number of relevant documents for that category).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio in view of Troy by providing means to evaluate users of the system to discern their expertise on particular topics as taught by Adamic in order to analyze the quantity 
Procopio in view of Troy and Adamic teach wherein the user is different from the reader (see Adamic, paragraphs [0030]-[0032]; see Troy, paragraphs [0057], [0060], and [0061]; see Procopio, col 7, lines 45-52; the user of the system doesn’t have to be the same reviewer that is evaluated, in other words, multiple users use the system, and different reviewers are evaluated while other users query the system for information);
wherein the subject classifier is configured to calculate a score by subject for the writer by summing the score by subject for each piece of content created by the writer (see Procopio, Figure 4; col 12, lines 53-67; the system can evaluate writers that create content based on the corresponding subjects they create),
and further wherein the subject classifier is configured to apply a weight corresponding to a time interval of content created by the writer to the score by subject for the writer (see Troy, paragraph [0061]; the system can weight various relevancy scores including via time or time interval such that newer content can be weighted being current expertise).
Procopio in view of Troy and Adamic do not appear to explicitly teach wherein the at least one processor further comprises: a subject classifier configured to calculate a score by subject for each piece of content using a subject classification learning model. 
Zhang teaches wherein the at least one processor further comprises: a subject classifier configured to calculate a score by subject for each piece of content using a subject classification learning model (see paragraphs [0026] and [0027]; the system can use a subject classification learning model to determine classifications for a document).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio in view of Troy and Adamic by using a document classification system to classify document topics as taught by Zhang in order to automate tasks for search system’s human users so that they don’t have to manually go through and read each and every document that the system is going to have access to in order to index categories for the documents thus saving time for the administrative employees as well as speeding up classification of new documents so that the information can be quickly rendered available to the users of the system.

With regard to claim 18, Procopio in view of Troy, Adamic, and Zhang teach wherein the evaluator is configured to determine writer rankings based on scores by writers associated with a corresponding subject for each subject (see Procopio, col 7, lines 45-56; see Zhang, paragraph [0040]; the system can rank authors based on their scores associated with each subject).


With regard to claim 17, Procopio teaches a computer-implemented subject-based ranking determining system comprising: at least one processor configured to execute computer-readable instructions (see Figure 5), 
wherein the at least one processor comprises: an evaluator configured to evaluate a writer that creates content of a corresponding subject for each subject based on the corresponding subject (see Figure 4; col 12, lines 53-67; the system can evaluate writers that create content based on the corresponding subjects they create).
Procopio does not appear to explicitly teach evaluate a reader that consumes the content of the corresponding subject for each subject based on the corresponding subject, wherein the evaluating of a reader comprises searching for a professional reader for the corresponding subject, wherein a reader is deemed to be a professional reader for the corresponding subject based on at least one of: (i) the number of positive feedbacks input from the reader related to the corresponding subject, and (ii) the number of significant documents among which the reader has input positive feedback; a search conductor configured to provide a search result in which an evaluation result of the writer on a subject corresponding to a query from a user is applied to a content ranking in response to input of the query, wherein the user is different from the reader, and wherein the at least one processor further comprises: a subject classifier configured to calculate a score by subject for each piece of content using a subject classification learning model, wherein the subject classifier is configured to calculate a score by subject for the writer by summing the score by subject for each piece of content created by the writer, and further wherein the subject classifier is configured to apply a weight 
Troy teaches a search conductor configured to provide a search result in which an evaluation result of the writer on a subject corresponding to a query from a user is applied to a content ranking in response to input of the query (see paragraphs [0057], [0060], and [0061]; the system can submit queries and receive search result documents that can be presented to the user where the author’s evaluation is considered when determining final document score/rank).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio to utilize a user’s interest in various topics to return document results related to topics as taught by Troy in order to return the content information that a user desires while also updating the results to reflect author evaluation information so that noise documents that aren’t useful for the topics aren’t presented to the user first thereby enhancing the user’s trust in the relevancy of returned results by returning top-ranked results that are associated with quality and trusted authors on the query subject/topic.
Procopio in view of Troy do not appear to explicitly teach evaluate a reader that consumes the content of the corresponding subject for each subject based on the corresponding subject, wherein the evaluating of a reader comprises searching for a professional reader for the corresponding subject, wherein a reader is deemed to be a professional reader for the corresponding subject based on at least one of: (i) the number of positive feedbacks input from the reader related to the corresponding subject, and (ii) the number of significant documents among which the reader has input 
Adamic teaches evaluate a reader that consumes the content of the corresponding subject for each subject based on the corresponding subject, wherein the evaluating of a reader comprises searching for a professional reader for the corresponding subject, wherein a reader is deemed to be a professional reader for the corresponding subject based on at least one of: (i) the number of positive feedbacks input from the reader related to the corresponding subject, and (ii) the number of significant documents among which the reader has input positive feedback (see paragraphs [0030]-[0032]; the system can determine experts/professionals based on evaluations including evaluations associated with the reading documents about the subject such as the greatest number of relevant documents for that category).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio in view of Troy by providing means to evaluate users of the system to discern their expertise on particular topics as taught by Adamic in order to analyze the quantity of the documents/articles they consume/read as well as discern if those documents are 
Procopio in view of Troy and Adamic teach wherein the user is different from the reader (see Adamic, paragraphs [0030]-[0032]; see Troy, paragraphs [0057], [0060], and [0061]; see Procopio, col 7, lines 45-52; the user of the system doesn’t have to be the same reviewer that is evaluated, in other words, multiple users use the system, and different reviewers are evaluated while other users query the system for information);
wherein the subject classifier is configured to calculate a score by subject for the writer by summing the score by subject for each piece of content created by the writer (see Procopio, Figure 4; col 12, lines 53-67; the system can evaluate writers that create content based on the corresponding subjects they create),
and further wherein the subject classifier is configured to apply a weight corresponding to a number of pieces of content created by the writer during a unit of time to the score by subject for the writer (see Troy, paragraph [0061]; the system can weight various relevancy scores including via time or time interval such that large number of documents published recently can be weighted to more accurately reflect the current expertise of the author).
Procopio in view of Troy and Adamic do not appear to explicitly teach wherein the at least one processor further comprises: a subject classifier configured to calculate a score by subject for each piece of content using a subject classification learning model. 
Zhang teaches wherein the at least one processor further comprises: a subject classifier configured to calculate a score by subject for each piece of content using a subject classification learning model (see paragraphs [0026] and [0027]; the system can use a subject classification learning model to determine classifications for a document).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio in view of Troy and Adamic by using a document classification system to classify document topics as taught by Zhang in order to automate tasks for search system’s human users so that they don’t have to manually go through and read each and every document that the system is going to have access to in order to index categories for the documents thus saving time for the administrative employees as well as speeding up classification of new documents so that the information can be quickly rendered available to the users of the system.

 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Procopio [US 8,458,196] in view of Troy et al [US 2006/0248076 A1], Zhang et al [US 2006/0059121 A1], Adamic et al [US 2006/0112105 A1], and Joshi et al [US 2009/0282013 A1].
With regard to claim 20, Procopio teaches a computer-implemented subject-based ranking determining system comprising: at least one processor configured to execute computer-readable instructions (see Figure 5), 

Procopio does not appear to explicitly teach evaluate a reader that consumes the content of the corresponding subject for each subject based on the corresponding subject, wherein the evaluating of a reader comprises searching for a professional reader for the corresponding subject, wherein a reader is deemed to be a professional reader for the corresponding subject based on at least one of: (i) the number of positive feedbacks input from the reader related to the corresponding subject, and (ii) the number of significant documents among which the reader has input positive feedback; a search conductor configured to provide a search result to a user in which an evaluation result of the writer on a subject corresponding to a query from a user is applied to a content ranking in response to input of the query, wherein the user is different from the reader, and wherein the at least one processor further comprises: a subject classifier configured to calculate a score by subject for each piece of content using a subject classification learning model, wherein the subject classifier is configured to calculate a score by subject for the writer by summing the score by subject for each piece of content created by the writer, and further wherein the subject classifier is configured to verify the subject corresponding to the query; search for target content corresponding to the query; and apply a writer ranking corresponding to a score by writer associated with the verified subject to a content ranking of the target content.
Troy teaches a search conductor configured to provide a search result in which an evaluation result of the writer on a subject corresponding to a query from a user is applied to a content ranking in response to input of the query (see paragraphs [0057], [0060], and [0061]; the system can submit queries and receive search result documents that can be presented to the user where the author’s evaluation is considered when determining final document score/rank).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio to utilize a user’s interest in various topics to return document results related to topics as taught by Troy in order to return the content information that a user desires while also updating the results to reflect author evaluation information so that noise documents that aren’t useful for the topics aren’t presented to the user first thereby enhancing the user’s trust in the relevancy of returned results by returning top-ranked results that are associated with quality and trusted authors on the query subject/topic.
Procopio in view of Troy do not appear to explicitly teach evaluate a reader that consumes the content of the corresponding subject for each subject based on the corresponding subject, wherein the evaluating of a reader comprises searching for a professional reader for the corresponding subject, wherein a reader is deemed to be a professional reader for the corresponding subject based on at least one of: (i) the number of positive feedbacks input from the reader related to the corresponding subject, and (ii) the number of significant documents among which the reader has input positive feedback; wherein the user is different from the reader, and wherein the at least one processor further comprises: a subject classifier configured to calculate a score by 
Adamic teaches evaluate a reader that consumes the content of the corresponding subject for each subject based on the corresponding subject, wherein the evaluating of a reader comprises searching for a professional reader for the corresponding subject, wherein a reader is deemed to be a professional reader for the corresponding subject based on at least one of: (i) the number of positive feedbacks input from the reader related to the corresponding subject, and (ii) the number of significant documents among which the reader has input positive feedback (see paragraphs [0030]-[0032]; the system can determine experts/professionals based on evaluations including evaluations associated with the reading documents about the subject such as the greatest number of relevant documents for that category).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio in view of Troy by providing means to evaluate users of the system to discern their expertise on particular topics as taught by Adamic in order to analyze the quantity of the documents/articles they consume/read as well as discern if those documents are popular and relevant to the particular topic and weight the user’s expertise differently 
Procopio in view of Troy and Adamic teach wherein the user is different from the reader (see Adamic, paragraphs [0030]-[0032]; see Troy, paragraphs [0057], [0060], and [0061]; see Procopio, col 7, lines 45-52; the user of the system doesn’t have to be the same reviewer that is evaluated, in other words, multiple users use the system, and different reviewers are evaluated while other users query the system for information);
wherein the subject classifier is configured to calculate a score by subject for the writer by summing the score by subject for each piece of content created by the writer (see Procopio, Figure 4; col 12, lines 53-67; the system can evaluate writers that create content based on the corresponding subjects they create).
Procopio in view of Troy and Adamic do not appear to explicitly teach wherein the at least one processor further comprises: a subject classifier configured to calculate a score by subject for each piece of content using a subject classification learning model; and further wherein the search conductor is configured to: verify the subject corresponding to the query; search for target content corresponding to the query; and apply a writer ranking corresponding to a score by writer associated with the verified subject to a content ranking of the target content.
Zhang teaches wherein the at least one processor further comprises: a subject classifier configured to calculate a score by subject for each piece of content using a subject classification learning model (see paragraphs [0026] and [0027]; the system can use a subject classification learning model to determine classifications for a document).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio in view of Troy and Adamic by using a document classification system to classify document topics as taught by Zhang in order to automate tasks for search system’s human users so that they don’t have to manually go through and read each and every document that the system is going to have access to in order to index categories for the documents thus saving time for the administrative employees as well as speeding up classification of new documents so that the information can be quickly rendered available to the users of the system.
Procopio in view of Troy, Adamic, and Zhang do not appear to explicitly teach verify the subject corresponding to the query; search for target content corresponding to the query; and apply a writer ranking corresponding to a score by writer associated with the verified subject to a content ranking of the target content.
Joshi teaches verify the subject corresponding to the query (see paragraphs [0012], [0027], and [0040]; the system analyzes the query and verifies/identifies the dimensions/topics of the query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio in view of Troy, Adamic, and Zhang by including query analysis means as taught by Joshi in order to analyze the user’s search input and be able to identify the topics and meaning of the search query thus allowing the search system to personalize and customize the user’s search results by being able to capture the user’s topic or 
Procopio in view of Troy, Adamic, Zhang, and Joshi teach searching for target content corresponding to the query; and applying a writer ranking corresponding to a score by writer associated with the verified subject to a content ranking of the target content (see Joshi, paragraphs [0012], [0027], and [0040]; and Troy, paragraphs [0057], [0060], and [0061]; the system can search for and find documents corresponding to the user’s query and also take into account an author’s topical score when determining the most relevant result to present to the user).



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Procopio [US 8,458,196] in view of Troy et al [US 2006/0248076 A1], Zhang et al [US 2006/0059121 A1], Adamic et al [US 2006/0112105 A1], and Joshi et al [US 2009/0282013 A1] in further view of Annau et al [US 2013/0246404 A1].
With regard to claim 21, Procopio in view of Troy, Adamic, Zhang, and Joshi teach all the claim limitations of claim 20 as discussed above.
Procopio in view of Troy, Adamic, Zhang, and Joshi teach wherein the subject classifier is configured to calculate a score by subject for a reader by summing a score by subject of each of documents consumed by the reader (see Adamic, paragraphs [0030]-[0032]; the system can determine a reader score based on summing their score with documents the reader has consumed).
Procopio in view of Troy, Adamic, Zhang, and Joshi do not appear to explicitly teach wherein the search conductor is configured to apply a reader ranking corresponding to a score by reader associated with the verified subject to the content ranking of the target content.
Annau teaches wherein the search conductor is configured to apply a reader ranking corresponding to a score by reader to the content ranking of the target content (see paragraphs [0210]-[0228]; the system can utilize reader rankings including expert opinions to help boost an overall content score).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Procopio in view of Troy, Adamic, Zhang, and Joshi by utilizing expert information as part of the content ranking as taught by Annau in order to leverage community/expert opinions on the topic to be able to better discern which content items are of a higher quality/relevancy for the subject/topic based on the popularity of the experts for consuming/engaging with those content items over other content items thus helping to provide the best and most relevant results to a querying user first.
Procopio in view of Troy, Adamic, Zhang, and Joshi in further view of Annau teach wherein the search conductor is configured to apply a reader ranking corresponding to a score by reader associated with the verified subject to the content ranking of the target content (see Annau, paragraphs [0210]-[0228]; see Troy, paragraphs [0057], [0060], and [0061]; see Mason, col 7, lines 1-55; see Joshi, paragraphs [0012], [0027], and [0040]; the system can perform rankings associated with the evaluation of the writer/author and later can also perform evaluations based on the .

Allowable Subject Matter
Claims 1, 8-10, and 12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The applicant amended the claims to further clarify how the weighting is applied to the number of documents authored by the user during a unit of time.  As seen from the prior art references, although time can be considered including negatively impacting the weight of the user, the particular methodology depicted in the claims for their process of decreasing weights does not appear to be taught or suggested by the cited prior art references.  A further search was performed; however, no new references were found that would teach the claim limitations of claims 1, 8-10, and 12.  

Response to Arguments
Applicant’s arguments (see first paragraph on page 11 through the second to last paragraph on page 11) with respect to the 35 USC 101 rejections have been fully considered and are persuasive.  The 35 USC 101 rejections of the claims has been withdrawn.  Each of the individual independent claims that had a 35 USC 101 rejection in the previous Office Action have been amended to incorporate limitations from dependent claims that were indicated as containing subject matter significantly more than the abstract idea.  As such, the respective 35 USC 101 rejections have been 

Applicant’s arguments (see last paragraph on page 11 through the first paragraph on page 14) with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 8-10, and 12 have been withdrawn.  Applicant amended the claims to incorporate new limitations that, upon further search, appear to differentiate the claims from the prior art of record as discussed above.

Applicant’s arguments (see second paragraph on page 14 through the last paragraph on page 16) with respect to the 35 USC 103 rejections of claims 13, 17, 18, 20, and 21 have been fully considered but they are not persuasive.  The applicant amended the respective independent claims in various ways, where the combination of the 35 USC 103 rejections teach, or fairly suggest, the claim limitations as recited.  As seen from the 35 USC 103 rejections, means to evaluate readers can be performed to find professional/expert readers where the querying user is not necessarily the reader that was evaluated or determined to be the professional/expert reader.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.